      Case: 3:20-cv-00224-NBB-RP Doc #: 94 Filed: 04/19/21 1 of 2 PageID #: 2649




                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                     Oxford Division


 JOHN RASH,                                      )
                                                 )
                      Plaintiff,                 )
                                                 )   Civil No. 3:20-cv-00224-NBB-RP
 v.                                              )
                                                 )
 LAFAYETTE COUNTY, MISSISSIPPI,                  )
                                                 )
                      Defendant.                 )
                                                 )
                                                 )


                          NOTICE OF ISSUANCE OF SUBPOENA

Plaintiff, by and through counsel, has caused to be issued and intends to serve the subpoena

attached as Exhibit A to KEVIN FRYE.

                                          Respectfully submitted,

 Dated: April 19, 2021

                                                        /s/ Landon Thames
 SIMPSON THACHER & BARTLETT LLP                  AMERICAN CIVIL LIBERTIES UNION OF
 Jonathan K. Youngwood (pro hac vice)            MISSISSIPPI FOUNDATION, INC.
 Isaac Rethy (pro hac vice)                      Joshua Tom, MS Bar. No 105392
 425 Lexington Avenue                            Landon Thames, MS Bar No. 105127
 New York, NY 10017                              P.O. Box 2242
 (212) 455-2000                                  Jackson, MS 39225
 jyoungwood@stblaw.com                           Phone: (601) 354-3408
 irethy@stblaw.com                               jtom@aclu-ms.org
                                                 lthames@aclu-ms.org
 C. Jackson Williams, MS Bar No. 7226
 P.O. Box 69
 Taylor, MS 38673                                Attorneys for Plaintiff John Rash
 Phone: (662) 701-9447
 cjxn@mac.com




                                             1
     Case: 3:20-cv-00224-NBB-RP Doc #: 94 Filed: 04/19/21 2 of 2 PageID #: 2650




                                 CERTIFICATE OF SERVICE

        I, Landon Thames, hereby certify that on April 19, 2021, I electronically filed the foregoing
with the Clerk of the Court using the ECF system which sent notification of such filing to all parties
on file with the Court.


                                                      /s/ Landon Thames
                                                      Landon Thames




                                                  2
